UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6313



DALROY N. WASHINGTON,

                                           Petitioner - Appellant,

          versus


GENE JOHNSON, Director of Virginia Department
of Correction,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-231)


Submitted:   May 27, 2004                   Decided:   June 3, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dalroy N. Washington, Appellant Pro Se. Richard Carson Vorhis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Dalroy N. Washington seeks to appeal the district court’s

order dismissing as untimely his petition filed under 28 U.S.C.

§ 2254 (2000).     An appeal may not be taken from the final order in

a habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).        A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).           We have independently reviewed

the record and conclude that Washington has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss    the   appeal.      We   also    deny   Washington’s    motion      for

appointment of counsel. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented      in   the

materials     before   the   court   and     argument   would    not    aid   the

decisional process.



                                                                       DISMISSED


                                     - 2 -